DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 12/3/20 has been entered.  Claims 1-52 remain pending.  Claims 1-6, 8, 11-13, 20, 24, 27, 30-33, 35, 40, 44-46, 48, 49, 51, and 52 have been amended.  No claims have been canceled and/or added. Applicant's amendment to claims 1, 5, 7, 11, 12, 20, 24, 27, 30, 31, 46 have overcome the objections and/or 112 rejections set forth in the previous office action.  Applicant amendment to claim 51 has not overcome the 112 rejection set forth in the previous office action. 

Response to Arguments
Applicant's arguments filed 12/03/20 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-10, 19-29, 39-43, 46, and 50, applicant argues on page 19 that “A leakage conduction path detection circuit configured to detect a leakage conduction path in a plug connector and/or a receptacle connector of a cable assembly of claim 1, 20, and 40 is more than the predictable use of prior-art elements according to their established functions" under KSR v. Teleflex, 550 U.S._, 127 S. Ct. 1727 (2007). Further, the prior art of Gupta et al., nor Ko et al., nor the combination of Gupta et al. and Ko et al. do not establish a prima facie case of obviousness (MPEP 2141). The invention as claimed in claims 1 - 52 is believed to be novel and patentable over either of Gupta et al., and Ko et al., and the combination of Gupta et al. and Ko et al. because there is not sufficient basis for concluding that the combination of claimed elements would have been obvious to one skilled in the art”.
Examiner has carefully considered the applicant’s arguments but respectfully disagrees.  It appears that applicant is arguing the combination of Gupta in view of Ko is non-obvious but has not specifically pointed out how the language of the claims patentably distinguishes them from the references of Gupta and Ko. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gupta teaches an apparatus that is able to detect the presence of contamination (such as a liquid) at a contact having leakage paths (See Para [0061], [0062]).  Gupta also discloses that multiple voltage measurements may be taken at the contact (See para [0067], Fig. 7) and a slope of the voltage may be determined (See Para [0069]; slope is commonly determined based on at least two points, therefore at least two measurement points are necessary).  Ko teaches a method and device for detecting leakage current in a connector (See abstract) and contamination of a connector based on a voltage level threshold. It would have been obvious to one of ordinary skill in the art to combine these known methods of detecting a liquid contamination in order to achieve a more robust sensing system since having multiple methods of fault detection would provide greater accuracy and reliability of measurement. Gupta teaches the slope of voltage would provide a measurement of the change .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 51, the claim recites the limitation “deactivating the second current source”. There is a lack of antecedent basis for the term “the second current source” as claim 51 is dependent on claim 50 which is dependent on independent claim 40.  Neither claims (claims 50 and 40) disclose a “second current source”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 19-29, 39-43, 50  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al., US 20180088067 in view of Ko et al., US 20190079130
Regarding claim 1, Gupta discloses a leakage conduction path detection circuit configured for detecting a leakage conduction path in a plug connector and/or a receptacle connector of a cable assembly (Background; Para. [0004], [0006]; contamination due to water and connection in contacts of connector inserts/ receptacles is determined), comprising:
a current sink configured for discharging an electrical charge from any conductive liquid present within one or more pins of the plug connector and/or receptacle connector (Figs. 3-11; Para [0008]- [0011]; active pull down in accessory RPD as shown in fig. 5 is connected for a first duration of time to lower the voltage at the contacts 112.  A contaminant may be present at the contacts during the first duration);
a first current source configured for placing the electrical charge on any conductive liquid present within the receptacle connector (Figs. 3-11; Para. [0011], after pull-down resistor disconnects, contamination is detected as shown in fig. 3, step 350. Contamination detection circuit can comprise a current source I1 as shown in fig. 6 or alternatively, amplifier A1 having a reference voltage Vref (fig. 11) may also be considered a current source as the charge at contacts 112, 114 are pulled up/ placed to the output of amplifier A1 through resistor Rsense);
a first switch is connected between the current sink and one connector pin in the plug connector and/or receptacle connector for selectively connecting the current sink to the connector pin in the plug connector and/or receptacle connector for discharging any conductive liquid present on the connector pin in the receptacle connector (Fig. 3-11; Para [0054] states “active pull-down 260 may be disabled by transistor M2”) a second switch is connected between the first current source and the connector pin in the plug connector and/or receptacle connector for selectively connecting the current source to the connector pin for charging the conductive liquid present on the connector pin (Fig. 3-11; Mux 610 as in Fig. 6 or alternatively any of switches S3, S4, S5 as in Fig. 11);
a voltage measurement circuit connected to the connector pin in the plug connector and/or receptacle connector for to determine multiple voltage measurements  at the connector pin (Figs. 3-11;  Para [0058] states “analog-to-digital converter 630 may measure the voltage at device power contact 112” and alternatively,  the circuit of fig. 11, (see para [0069]; multiple voltages are measured to determine the slope of the voltage); and a leakage conduction path detect control circuit in communication with the voltage measurement circuit and configured for receiving and retaining multiple voltage measurement data from the voltage measurement circuit (Fig. 11-12; Para [0057] states “Contamination detect circuit 220 may measure a resulting voltage and determine whether a possibly corrosive contaminant is present at device power contact 112”, and alternatively the circuit of fig. 11, (see para [0085]-[0088]) shows output of A2 to ADC 630 for measurement of the amplified voltage V2 based on the change in voltage resulting from contamination), wherein the leakage conduction path detect control circuit is configured for analyzing the multiple voltage measurement data for determining a slope of the rate of change of the measured voltage present at the connector pin to determine the presence of the conductive liquid based on the slope of change of the voltage (Fig. 7; Para [0067]- [0069]: “A slope of the voltage at device power contact 112 may be determined for the last half of the pulses.  This derivate of the voltage at the device power contact 112 may then be used to determine whether a contamination is present at device power contact 112”) and a final voltage level (Para [0067]; “resulting voltages may be measured at various times, for example at times 732 and 724, which are near an end of pulses 712 and 714”).
Gupta does not explicitly disclose wherein determining the final voltage level relative to a conductive liquid-detection threshold.  However, Ko teaches determining a voltage level relative to a conductive liquid-detection threshold (Para [0056]; “port controller 230b may measure the input voltage VIN after time t22 and may recognize that a foreign material is introduced into the USB receptacle due to the input voltage VIN being lower than the reference voltage V_REF”).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Ko into Gupta since the voltage measured as a final voltage being lower than a reference/threshold would indicate the presence of a liquid within the contacts, therefore alerting the system/ user to properly remove the liquid and/or foreign matter to ensure leakage reduction.
Regarding claim 2, Gupta discloses wherein the leakage conduction path detection circuit is activated when the cable assembly is connected between a source electronic apparatus and a sink electronic apparatus (Para [0037]).
Regarding claim 3, Gupta discloses wherein the source and sink electronic apparatus each has a termination resistor (Figs. 3-11; Rpd and Rsense).
Regarding claim 4, Gupta discloses wherein the source electronic apparatus has a pull-up resistor and the sink electronic apparatus has a pulldown resistor (Figs. 3-11; Rpd and Rsense).
Regarding claim 5, Gupta discloses wherein the termination resistors have a sufficiently large resistance to be functionally equivalent to an open circuit (Fig. 3; contact 112).
Regarding claim 6, Gupta in view of Ko discloses all the limitations of claim 6. Ko teaches wherein the termination resistors have sufficiently small resistance to be equivalent to the impedance of the cable assembly between the two electronic apparatus (para [0051-[0065]). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Ko into Gupta for the benefit of matching the impedance in order to detect changes in voltage. 
Regarding claim 7, Gupta discloses wherein the plug connector and/or receptacle connector have at least one connector pin (Fig. 3; contact 112).
Regarding claim 8, Gupta discloses wherein the plug connector and/or receptacle connector are a USB type C plug connector and/or receptacle connector (Para [0021]).
Regarding claim 9, Gupta discloses wherein prior to a beginning of a conductive liquid detection cycle, the first switch is activated to connect the current sink to the connector pin in the receptacle connector for eliminating any electrical charge from the connector pin (para [0045]).
Regarding claim 10, Gupta discloses wherein at the start of the conductive liquid detection cycle, the conductive liquid detect control circuit deactivates the first switch to disconnect the first current sink from the connector pin and the second switch is activated to connect the first current source to the connector pin (para [0045]-[0056]).
Regarding claim 19, Ko discloses wherein the receptacle connector and the connector plug comply with the USB Type C specification and the connector pins are configuration channel signal pins (CC1 and CC2) or the auxiliary signal pins for side band use (SBU1, SBU2) (See Fig. 2).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Ko into Gupta for the benefit of providing a leakage detection in multiple connectors. 
Regarding claim 20, Gupta discloses an electronic apparatus comprising:
at least one receptacle connector and/or plug connector (Fig. host device 110 and accessory device 120 both have connector contacts 112, 122); and
a leakage conduction path detection circuit connected to [the] at least one receptacle connector or plug connector and configured for detecting a leakage conduction path in a plug connector and/or a receptacle connector of a cable assembly (Background; Para. [0004], [0006]; contamination due to water and connection in contacts of connector inserts/ receptacles is determined), comprising:
a current sink configured for discharging an electrical charge from any conductive liquid present within one or more pins of the plug connector and/or receptacle connector (Figs. 3-11; Para [0008]- [0011]; active pull down in accessory RPD as shown in fig. 5 is connected for a first duration of time to lower the voltage at the contacts 112.  A contaminant may be present at the contacts during the first duration);
a first current source configured for placing the electrical charge on any conductive liquid present within the receptacle connector (Figs. 3-11; Para. [0011], after pull-down resistor disconnects, contamination is detected as shown in fig. 3, step 350. Contamination detection circuit can comprise a current source I1 as shown in fig. 6 or alternatively, amplifier A1 having a reference voltage Vref (fig. 11) may also be considered a current source as the charge at contacts 112, 114 are pulled up/ placed to the output of amplifier A1 through resistor Rsense);
a first switch is connected between the current sink and one connector pin in the plug connector and/or receptacle connector for selectively connecting the current sink to the connector pin in the plug connector and/or receptacle connector for discharging any conductive liquid present on the connector pin in the receptacle connector (Fig. 3-11; Para [0054] states “active pull-down 260 may be disabled by transistor M2”), 
a second switch is connected between the first current source and the connector pin in the plug connector and/or receptacle connector for selectively connecting the current source to the connector pin for charging the conductive liquid present on the connector pin (Fig. 3-11; Mux 610 as in Fig. 6 or alternatively any of switches S3, S4, S5 as in Fig. 11);
a voltage measurement circuit connected to the connector pin in the plug connector and/or receptacle connector for repetitively to determine multiple voltages at the connector pin (Figs. 3-11;  Para [0058] states “analog-to-digital converter 630 may measure the voltage at device power contact 112”; Para [0068]-[0069] describes that multiple voltages measured to determine slope. The circuit of fig. 11, (see para [0085]-[0088]) also shows voltage measurement as the Voltage V1 is changed based on contamination at the contacts and sensed by amplifier A2); and
a leakage conduction path detect control circuit in communication with the voltage measurement circuit and configured for receiving and retaining the multiple voltage measurement data from the voltage measurement circuit (Fig. 11-12; Para [0057] states “Contamination detect circuit 220 may measure a resulting voltage and determine whether a possibly corrosive contaminant is present at device power contact 112”, and alternatively the circuit of fig. 11, (see para [0085]-[0088]) shows output of A2 to ADC 630 for measurement of the amplified voltage V2 based on the change in voltage resulting from contamination),, wherein the leakage conduction path detect control circuit is configured for analyzing the multiple voltages measurement data for determining a slope of the rate of change of the multiple measured voltages present at the connector pin to determine the presence of the conductive liquid based on the slope of change of the voltage (Fig. 7; Para [0067]- [0069]: “A slope of the voltage at device power contact 112 may be determined for the last half of the pulses.  This derivate of the voltage at the device power contact 112 may then be used to determine whether a contamination is present at device power contact 112”) and a final voltage level (Para [0067]; “resulting voltages may be measured at various times, for example at times 732 and 724, which are near an end of pulses 712 and 714”).
Gupta does not explicitly disclose wherein determining the final voltage level relative to a conductive liquid-detection threshold.  However, Ko teaches determining a voltage level relative to a conductive liquid-detection threshold (Para [0056]; “port controller 230b may measure the input voltage VIN after time t22 and may recognize that a foreign material is introduced into the USB receptacle due to the input voltage VIN being lower than the reference voltage V_REF”).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Ko into Gupta since the voltage measured as a final voltage being lower than a reference/threshold would indicate the presence of a liquid within the contacts, therefore alerting the system/ user to properly remove the liquid and/or foreign matter to ensure leakage reduction.
Regarding claim 21, Gupta discloses wherein the leakage conduction path detection circuit is activated when a cable is connected between the electronic apparatus acting as a source and an accessory electronic apparatus (See fig. 1; cable between contacts 112, 122).
Regarding claim 22, Gupta discloses wherein the electronic apparatus and the accessory apparatus each have a termination resistor (Para [0037]).
Regarding claim 23, Gupta discloses wherein the electronic apparatus has a pull up resistor and the accessory electronic apparatus has a pulldown resistor (Figs. 3-11; Rpd and Rsense).
Regarding claim 24, Gupta discloses wherein the termination resistors have sufficiently large resistance to be functionally equivalent to an open circuit (Fig. 3; contact 112).
Regarding claim 25, Gupta in view of Ko discloses all the limitations of claim 22. Ko teaches wherein the termination resistors have sufficiently small resistance to be equivalent to the impedance of the cable between the electronic apparatus and the accessory electronic apparatus (para [0051-[0065]). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Ko into Gupta for the benefit of matching the impedance in order to detect changes in voltage. 
Regarding claim 26, Gupta discloses wherein the plug connector and/or receptacle connector have at least one connector pin (Fig. 3; contact 112).
Regarding claim 27, Gupta discloses wherein the plug connector and/or receptacle connector are a USB type C plug connector and/or receptacle connector (Para [0021]).
Regarding claim 28, Gupta discloses wherein prior to a beginning of a conductive liquid detection cycle, the first switch is activated to connect the current sink to the connector pin in the receptacle connector for eliminating any electrical charge from the connector pin (para [0045]).
Regarding claim 29, Gupta discloses wherein at the start of the conductive liquid detection cycle, the conductive liquid detect control circuit deactivates the first switch to disconnect the first current sink from the connector pin and the second switch is activated to connect the first current source to the connector pin (para [0045]-[0056]).
Regarding claim 39, Gupta discloses wherein the receptacle connector and the connector plug comply with the USB Type C specification and the connector pins are configuration channel signal pins (CC1 and CC2) or the auxiliary signal pins for side band use (SBU1, SBU2) (See Fig. 2).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Ko into Gupta for the benefit of providing a leakage detection in multiple connectors.
Regarding claim 40, Gupta discloses a method for detecting a conductive liquid present in a receptacle connector and/or a mating connector plug (Background; Para. [0004], [0006]; contamination due to water and connection in contacts of connector inserts/ receptacles is determined), comprising the steps of: 
discharging an electron charge from any conductive liquid present on a first connector pin in the receptacle connector and/or a mating connector plug (Figs. 3-11; Para [0008]- [0011]; active pull down in accessory RPD as shown in fig. 5 is connected for a first duration of time to lower the voltage at the contacts 112.  A contaminant may be present at the contacts during the first duration); 
charging the conductive liquid present on the first connector pin in the receptacle connector and/or a mating connector plug with the electron charge(Figs. 3-11; Para. [0011], after pull-down resistor disconnects, contamination is detected as shown in fig. 3, step 350. Contamination detection circuit can comprise a current source I1 as shown in fig. 6 or alternatively, amplifier A1 having a reference voltage Vref (fig. 11) may also be considered a current source as the charge at contacts 112, 114 are pulled up/ placed to the output of amplifier A1 through resistor Rsense); 
repeatedly sampling and retaining the samples of measurements of a voltage level present at the first connector pin (Fig. 7; voltage points 723-725); analyzing the samples of the multiple voltage measurements to determine a slope of the samples of the multiple voltage measurements of a voltage level over time (Fig. 7; Para [0067]- [0069]: “A slope of the voltage at device power contact 112 may be determined for the last half of the pulses.  This derivate of the voltage at the device power contact 112 may then be used to determine whether a contamination is present at device power contact 112”) ; and 
determining an amplitude of a final measurement of the voltage level ((Para [0067]; “resulting voltages may be measured at various times, for example at times 732 and 724, which are near an end of pulses 712 and 714”).).
Gupta is silent in determining the amplitude is less than a conductive liquid detection threshold level. However, Ko teaches determining a voltage amplitude is less than a conductive liquid-detection threshold (Para [0056]; “port controller 230b may measure the input voltage VIN after time t22 and may recognize that a foreign material is introduced into the USB receptacle due to the input voltage VIN being lower than the reference voltage V_REF”).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Ko into Gupta since the voltage measured as a final voltage being lower than a reference/threshold would indicate the presence of a liquid within the contacts, therefore alerting the system/ user to properly remove the liquid and/or foreign matter to ensure leakage reduction.
Regarding claim 41, Gupta discloses wherein the discharging the electron charge comprises the step of: applying a current sink to the first connector pin in the receptacle connector and/or the mating connector plug to discharge the electron charge from the conductive liquid (para [0037]).
Regarding claim 42, Gupta discloses wherein charging the conductive liquid comprises the steps of: deactivating the current sink; applying a first current source to the first connector pin for charging the conductive liquid present at the first connector pin (para [0045] – [0048]). 
Regarding claim 43, Gupta discloses wherein repeatedly sampling and retaining the samples of measurements comprises the step of: repeatedly measuring and retaining measurements of the voltage present at the first connector pin (Fig. 1; 723-725).
Regarding claim 50, Ko teaches comprising the step of: testing a second connector pin for determining if the conductive liquid is present to verify the presence of the conductive liquid on the first connector pin (Figs. 2, 7a, 7b; testing pins A5, B5). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Ko into Gupta as the connector has multiple pins that may be damaged by liquid, thus requiring testing of multiple pins. 

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al., US 20180088067 in view of Ko et al., US 20190079130 in view of Vilbrandt et al., US 10107709
Regarding claim 44, Gupta in view of Ko is silent wherein when the slope of the rate of change of the multiple voltage measurement is a zero value, the voltage level of all the voltage measurements is greater than a conductive liquid-detection threshold voltage level, there is no conductive liquid present and the method is completed.  However, Vilbrandt teaches when the slope of the rate of change of the measurement voltages is a zero value, the voltage level of all the voltage measurements is greater than a conductive liquid-detection threshold voltage level, there is no conductive liquid present and the method is completed (Fig. 5a, 503).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate Vilbrandt into Gupta as modified for the benefit of accurately detecting wet and dry conditions. 
Allowable Subject Matter
Claims 11-18, 30-38, 45-49, 51, 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, prior art does not disclose or suggest “herein when there is no conductive liquid present-present, and there is no connection between the receptacle connector and the plug connector on the cable, a voltage at an output of the leakage conduction path detection circuit rises approximately instantaneously to a voltage level of the a power supply voltage source and the slope of the change of the voltage is zero” in combination with all the limitations of claim 11.
Regarding claim 13, prior art does not disclose or suggest “wherein when the source electronic apparatus and sink electronic apparatus both have termination resistors that have a large resistance and when conductive liquid is present, the slope of the rate of change of the multiple measured voltages is greater than zero with a maximum voltage level that is less than the conductive liquid-detection threshold” in combination with all the limitations of claim 13.
Regarding claim 14, prior art does not disclose or suggest “a third switch is connected between the second current source and the one connector pin in the plug connector and/or receptacle connector for selectively connecting the second current source to the connector pin in the plug connector and/or receptacle connector for charging any conductive liquid present on the connector pin in the receptacle connector” in combination with all the limitations of claim 14.
Regarding claim 30, prior art does not disclose or suggest: “wherein when there is no conductive liquid present and there is no connection between the receptacle connector and the plug connector on the cable a voltage at an output of the leakage conduction path detection circuit rises approximately instantaneously to a voltage level of a power supply voltage source and the slope of the change of the voltage is zero” in combination with all the limitations of claim 30.
Regarding claim 32, prior art does not disclose or suggest “source electronic apparatus and sink electronic, apparatus both have termination resistors that have a large resistance and when conductive liquid is present, the slope of the rate of change of the measured voltage greater than zero with a maximum voltage level that is less than the conductive liquid-detection threshold” in combination with all the limitations of claim 32.
Regarding claim 33, prior art does not disclose or suggest “source electronic apparatus and sink electronic, apparatus both have termination resistors that have a large resistance and when conductive liquid is present, the slope of the rate of change of the multiple measured voltage-voltages greater than zero with a maximum voltage level that is less than the conductive liquid-detection threshold” in combination with all the limitations of claim 33.
Regarding claim 34, prior art does not disclose or suggest “a third switch is connected between the second current source and the one connector pin in the plug connector and/or receptacle connector for selectively connecting the second current source to the connector pin in the plug connector and/or receptacle connector for charging any conductive liquid present on the connector pin in the receptacle connector” in combination with all the limitations of claim 34.
Regarding claim 45, prior art does not disclose or suggest “applying a second current source to the connector terminal, when the slope of the rate of change of the voltage measurements is a zero value and the voltage level of all the multiple voltage measurements is less than a conductive liquid-detection threshold voltage level” in combination with all the limitations of claim 45.
Regarding claim 51, prior art does not disclose or suggest “deactivating the second current source to eliminate the current level of the second current source from the second connector pin…analyzing the samples of the multiple voltage measurements to determine a slope of the samples of the multiple measurements of the voltage level over time” in combination with all the limitations of claim 51.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868